DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 4/14/2022 is acknowledged.
Claims 11-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/14/2022.

Priority
The instant application, which has a filing date on or after March 16, 2013, is considered a transition application because the application claims domestic benefit to Application No. 12/064801, which has a filing date prior to March 16, 2013.  Although the instant application does not contain a 37 CFR 1.55/1.78 statement indicating that this application should be examined under the AIA  (First Inventor to File), a review of the disclosures of both the instant application and the parent application, by the examiner, reveals that at least one claim presented or that have ever been presented in the instant application appears to be drawn to inventions having an effective filing date on or after March 16, 2013 as the claim(s) fail to have support in the parent application.  Application No. 12/064801 fails to provide support for “fluffy” as recited by instant claim 1, along with the limitations of claims 3-5 and 7.  PCT/KR2013/005094 fails to provide support for the end point of 400µm as recited by instant claim 3.  Claims 1-2, 4-10 and 17-18 will receive an effective filing date of 6/10/2013, while claim 3 is given a date of 10/7/2013.
________
CONSEQUENTLY, THE AIA  INDICATOR IN THE INSTANT APPLICATION HAS BEEN CHANGED FROM ITS INITIAL SETTING OF “NO” TO THE MODIFIED SETTING OF “YES”.
Accordingly, this application is/will be examined under the AIA  (First-Inventor-to-File) law.  Therefore, all forthcoming Office actions on the merits will be labeled “AIA  (First Inventor to File) Status:  Yes” (see upper right box on form PTOL-37/37D and/or PTOL-326/326AE). 
Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 recite “whrein” which is misspelled.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recite the term “fluffy” which renders the claim indefinite as the instant specification fails to define what makes a scaffold fluffy, “fluffy” is a subjective term which renders the metes and bounds of the claim unclear.  Is fluffy referring to an appearance of something light and airy, which is also subjective, does it relate to the density of the scaffold or the volume of air or fibers within the scaffold?  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 and 17-18  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shim (2010), cited on the 4/8/2021 IDS.
Shim discloses 3D scaffolds of PLLA microfibers using electrospinning and mechanical expansion for fabrication and bone regeneration. Poly(L-lactic acid) (PLLA, reading on instant claims 8-9) microfibrous scaffolds with three-dimensional (3D) structures were fabricated using an electrospinning technique with a subsequent mechanical expansion process. To achieve a 3D fibrous structure, the fusion at the contact points of the as-spun PLLA microfibers was avoided using an appropriate binary solvent system of methylene chloride and acetone. The solvent composition was optimized based on the solvent power, volatility, and viscosity (methylene chloride:acetone ¼ 9:1 volume ratio). The final 3D structure of the electrospun scaffolds was obtained after mechanical expansion of the electrospun microfibrous mats. The pore sizes of the scaffolds were controlled by varying the degree of expansion of the nonbonded microfibrous mats (reading on fibers being separable entangled), and they were in the range of several microns up to 400 µm (overlapping with range recited by instant claim 3). Shim teaches that these scaffold can be used for tissue engineering applications (Abs).
Shim teaches the preparation of electrospun scaffold by dissolving PLLA in organic solvent mixtures composed of MC/HFIP, MC/DMF, and MC/acetone, with volume ratios of 90/10. The polymer solution was placed into a 10-mL glass syringe, capped with a 25-gauge blunt end needle, for dispensing at a speed of 0.1 mL/min. The  electrospinning process was carried out in a sterile environment at high voltage. A voltage between 8 and 20 kV was used for all solutions. The distance between the needle tip and the collector was 15 cm. Electrospun fibers were collected on a metal plate and formed nonwoven microfibrous mats that were 700 µm in thickness. Before usage, the electrospun scaffolds were dried for 3 days under a vacuum at 70°C. The 3D scaffolds having a depth of 5 mm (which falls within the range recited by instant claim 5) were prepared by mechanical expansion of as-spun microfibrous mats. As-spun fibrous mats were expanded mechanically into high porosity mats using a metal comb in all directions. After expansion, their volume increased up to about seven times (pg. 151).  Shim teaches that the PLLA fibers made using the MC/acetone mixture were clearly intact and did not show any fusion at the contact points (pg. 156).
Shim teaches prepared scaffold to have pore sizes of 68.6, 147 and 206 µm with a majority of the pores having a size ranging from 100-400µm, and porosities of 85.9, 91.3 and 96.4% (pg. 152 and 158), which embrace the ranges recited by instant claims 3-4.
Regarding claim 2, Fig 1(b) shows the as-spun fibrous mat to have micron sized fibers of about 7µm in diameter.
Shim further teaches that the created meshes or scaffold have little interfiber bonding so that the meshes can be expanded without breaking the fibers and teaches fabrication of scaffold with nonbonded microfibrous mats, reading on fibers being separably entangled with each other to form the 3D scaffold (pg. 151, col. 1).
While Shim does not teach the scaffold to be fluffy and does not teach the limitations of claim 7, these are considered inherent features in the scaffold of Shim as the instant specification teaches the fluffy scaffold is obtained by preparing a spinning solution by dissolving biodegradable polymers in an organic solvent; (ii) spinning the spinning solution by using an electro-spinner and volatilizing the organic solvent at the same time to form a microfibrous mat comprising biodegradable polymer fibers, which are separably entangled with each other in a network structure; and (iii) expanding the microfibrous mat mechanically to form the fluffy 3D porous electrospun scaffold and as discussed above the scaffold of him is made in essentially the same manner, in particular Shim teaches “fibrous mats were expanded mechanically into high porosity mats using a metal comb in all directions. After expansion, their volume increased up to about seven times.”
Shim teaches that in vitro scaffolding functions of the electrospun PLLA scaffolds were evaluated in terms of cell attachment and proliferation. The MC3T3-E1 cells were cultured on different fibrous scaffolds, including nanofibrous membranes, as-spun microfibrous mats, and 3D microfibrous scaffolds (pg. 156), reading on instant claims 10 and 18.
Shim further teaches the scaffold to be implanted (fig. 8), which reads on the an implantation material being the scaffold of claim 1.
Claim 6 states that the scaffold can be attached directly to target tissue, this is a recitation of intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the composition of the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim limitations.  As the prior art anticipates the claimed fluffy scaffold and teaches implantation of the scaffold, the scaffold is capable of being directly attached to tissue absent evidence to the contrary.

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679. The examiner can normally be reached Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613